                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SINCO TECHNOLOGIES PTE LTD.,                          Case No. 17-cv-05517-EMC
                                   8                       Plaintiff,
                                                                                               ORDER GRANTING IN PART AND
                                   9              v.                                           DENYING IN PART PLAINTIFF’S
                                                                                               ADMINISTRATIVE MOTION TO FILE
                                  10     SINCO ELECTRONICS (DONGGUAN)                          UNDER SEAL
                                         CO. LTD., et al.,
                                  11                                                           Docket No. 211
                                                           Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff has moved to file under seal certain documents filed in conjunction with its

                                  15   opposition to Defendants’ summary judgment motion. Having reviewed Plaintiffs’ motion and all

                                  16   relevant declarations, the Court hereby GRANTS in part and DENIES in part the motion to file

                                  17   under seal.

                                  18           The motion is granted as to:

                                  19                 •   the Hanrahan Declaration and Exhibits 4-8, 10-12, KH-1 to -2, and LF-2 to -4;

                                  20                 •   Exhibit 13;

                                  21                 •   Exhibits 17 (as narrowed by Defendants), 23-24, and 28-30; and

                                  22                 •   text related to the above exhibits in the opposition brief.

                                  23           The motion is denied as to:

                                  24                 •   Exhibits 1, 14-16, 18-22, and 31-32; and

                                  25                 •   text related to the above exhibits in the opposition brief.

                                  26           Plaintiff shall publicly file Exhibits 1, 14-16, 18-22, and 32-32 within one week of the date

                                  27   of this order.

                                  28           In addition, by the same date, the parties shall meet and confer regarding a new public
                                   1   version of the opposition brief, and Plaintiff shall file the new public version of the opposition

                                   2   brief.

                                   3            This order disposes of Docket No. 211.

                                   4

                                   5            IT IS SO ORDERED.

                                   6

                                   7   Dated: May 24, 2019

                                   8

                                   9                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  10                                                      United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
